Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 1/6/20.  Claims 1-20 are pending and have been examined.
	Claims 14-20 are rejected.
	Claims 1-13 are allowed.

Drawings
	The drawings filed on 1/6/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
each uniquely encoded connection to a decoder” in claims 14 and 20 is a relative term which renders the claim indefinite. The term “each uniquely encoded connection to a decoder” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination, the examiner has interpreted “each uniquely encoded connection to a decoder” in claims 14 and 20 as “each encoded connection to a decoder”.
The term “uniquely encoded connections” in claims 16 and 17 is a relative term which renders the claim indefinite. The term “uniquely encoded connections” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination, the examiner has interpreted “uniquely encoded connections” in claims 16 and 17 as “encoded connections”.
The term “uniquely encoded connection” in claim 16 is a relative term which renders the claim indefinite. The term “uniquely encoded connection” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination, the examiner has interpreted “uniquely encoded connection” in claim 16 as “encoded connection”.
Regarding claim 17, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. .

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Bindea et al. (US20190123580) discloses a method includes receiving, for each smart meter in a first group of multiple smart meters connected to a power-distribution system, first information about energy contributions to the power-distribution system tracked by the smart meter and receiving, for each smart meter in a second group of the smart meters, second information about energy consumption from the power-distribution system tracked by the smart meter. The method also includes determining, based on the first information and the second information, a likelihood of an energy 
	Deaver et al. (US 20080109387) discloses a system and method of providing utility data services is provided. In one embodiment the method includes receiving meter data of the measured power consumed by a plurality of power customers, receiving delivered power data that includes data of the power delivered to the plurality of power customers, determining a difference between the meter data and the delivered power data, determining that the difference between the meter data and the delivered power data is greater than a predetermined amount, and indicating a discrepancy if the difference between the meter data and the delivered power data is greater than a predetermined amount. In addition, the method may include determining that a discrepancy varies over time by a predetermined amount and providing a discrepancy notification such as wirelessly and/or via power line.
	Esposito et al. (US20020041250) discloses a method and device for the encoding/decoding of the power distribution at the outputs of a system, the distribution encoder comprises an element that receives a signal s(t) and a piece of distribution information i(t), and that superposes said piece of distribution information i(t) received on said signal s(t) received. The piece of information i(t) is used for the subsequent distribution of the total power P.sub.s of said signal s(t) at said output or outputs of a system GAMMA. The distribution decoder comprises one or more inputs on which there 
	Kamiya (US20050073196) discloses a theft prevention system includes a theft prevention apparatus for preventing theft of a movable body, a power source controller that controls a power source for moving the movable body, and a communication line that connects the theft prevention apparatus and the power source controller for data communication. The theft prevention apparatus includes an identification data inputting section into which a user inputs identification data, and an identification data transmitting section transmits the input identification data to the power source controller through the communication line. The power source controller includes an identification data comparing section which performs a comparing process for comparing identification data transmitted through the communication line with identification reference data and determining whether the user inputting the identification data is an authentic user, and a start-up controlling section which permits start-up of the power source when it is determined that the user inputting the identification data is the authentic user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117